EXHIBIT 10.3

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made and entered
into by and between Cano Petroleum Inc., (formerly Huron Ventures, Inc.) a
Delaware corporation with its principal executive offices in Fort Worth, Texas
(the “Company”), and Michael J. Ricketts, an individual currently residing in
Tarrant County, Texas (“Employee”), effective as of the 29th day of June, 2007
(the “Amendment Effective Date”).  Capitalized terms not otherwise defined
herein shall have the meaning ascribed to them in the below described Agreement.

WHEREAS, the Company and Employee entered into that certain Employment Agreement
on August 14, 2006, but effective July 1, 2006 (the “Agreement”); and

WHEREAS, the Company and Employee now desire to amend, alter, modify and change
the terms and provisions of the Agreement, as follows.

NOW THEREFORE, for and in consideration of the mutual benefits to be obtained
hereunder and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and confessed, Company and Employee do hereby
agree to amend, alter, modify and change the Agreement, as of the Amendment
Effective Date as follows:

1.             Section 2. Term. Shall be deleted in its entirety and the
following substituted in place and in lieu thereof.

2.             Term.  The employment of Employee by the Company as provided in
this Section will be for a term of four (4) years (the “Term”) commencing on the
Effective Date and expiring at the close of business on June 30, 2010.  After
the Employment Term, this Agreement shall be automatically renewed for an
indefinite number of successive one-year periods (a “Renewal Term”), unless
either party gives written notice of its intent not to renew the Agreement no
less than 30 days before the conclusion of the Term or Renewal Term, as
applicable.  For the purposes of this Agreement, the Term and Renewal Term(s)
shall be collectively called the “Employment Period.”  In the event, however,
that Employee remains in the employ of the Company after the term of this
Agreement without the parties having entered into a new employment agreement or
extending this Agreement, then (i) the terms of this Agreement shall not be
applicable, (ii) Employee shall be an employee-at-will subject to the benefits,
programs, and policies of the Company then in effect, and (iii) either party may
terminate the employment relationship at any time with or without cause.

2.             Section 4. (a)  Compensation. shall be deleted in its entirety
and the following substituted in place and in lieu thereof:

(a)           Salary:  The Company shall pay Employee for his services, a base
salary, on an annualized basis, of $175,000.00 (One Hundred Seventy-Five
Thousand Dollars) per annum for the period from the Effective Date through June
30, 2007, and a base salary, on an annualized basis, of $187,000.00 (One Hundred
Eighty-Seven Thousand Dollars) per annum for the period beginning on July 1,
2007, which salary shall be payable by the Company in substantially equal
installments on the Company’s normal payroll dates.  All applicable taxes on the
base salary will be withheld in accordance with applicable federal, state and
local taxation guidelines.

1


--------------------------------------------------------------------------------


Except as specifically amended, altered, modified and changed hereby and
heretofore, the Agreement remains in full force and effect as originally
written.

Signatures

To evidence the binding effect of the covenants and agreements described above,
the parties hereto have executed this Amendment effective as of the date first
above written.

THE COMPANY:

 

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

By:

/s/ S. Jeffrey Johnson

 

 

 

 

S. Jeffrey Johnson

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

   /s/ Michael J. Ricketts

 

 

 

 

Michael J. Ricketts

 

2


--------------------------------------------------------------------------------